Exhibit 10.33 AMENDED AND RESTATED TRUST AGREEMENT among HARLEYSVILLE NATIONAL CORPORATION, as Depositor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of August 22, 2007 HNC STATUTORY TRUST IV TABLE OF CONTENTS Page ARTICLE I.DefinedTerms1 SECTION 1.1.Definitions1 ARTICLE II.The Trust10 SECTION 2.1.Name10 SECTION 2.2.Office of the Delaware Trustee; Principal Place of Business10 SECTION 2.3.Initial Contribution of Trust Property; Fees, Costs and Expenses11 SECTION 2.4.Purposes of Trust11 SECTION 2.5.Authorization to Enter into Certain Transactions11 SECTION 2.6.Assets of Trust14 SECTION 2.7.Title to Trust Property14 ARTICLE III.Payment Account; Paying Agents15 SECTION 3.1.Payment Account15 SECTION 3.2.Appointment of Paying Agents15 ARTICLE IV.Distributions; Redemption16 SECTION 4.1.Distributions16 SECTION 4.2.Redemption17 SECTION 4.3.Subordination of Common Securities20 SECTION 4.4.Payment Procedures20 SECTION 4.5.Withholding Tax21 SECTION 4.6.Tax Returns and Other Reports21 SECTION 4.7.Payment of Taxes, Duties, Etc. of the Trust22 SECTION 4.8.Payments under Indenture or Pursuant to Direct Actions22 SECTION 4.9.Exchanges22 SECTION 4.10. Calculation Agent22 SECTION 4.11. Certain Accounting Matters23 ARTICLE V.
